Citation Nr: 0933733	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left hamstring 
disability.

2.  Entitlement to service connection for a right hamstring 
disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left inguinal muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to June 
2006.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  Jurisdiction of the claims folder was later 
transferred to the RO in Wichita, Kansas.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Wichita, Kansas, RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claims, the 
Board finds that additional development of the evidence is 
required.

First, in July 2006, the RO granted the Veteran service 
connection for a left inguinal muscle strain (also claimed as 
groin pain) with a rating of 10 percent.  In January 2007, 
the Veteran sent the RO a notice of disagreement with the 10 
percent rating which she had been granted.

In such cases, in accord with judicial precedent, the 
appellate process has commenced and therefore the Veteran is 
entitled to a statement of the case (SOC).  See Manlicon v. 
West, 12 Vet. App. 238, 240-41 (1999).  To date, the RO has 
not issued the Veteran a statement of the case (SOC) with 
respect to the issue of an initial disability rating in 
excess of 10 percent for left inguinal muscle strain.  
Accordingly, the issue of initial disability rating in excess 
of 10 percent for left inguinal muscle strain must be 
remanded for additional action.

Second, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); see also, McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

The Veteran contends that she currently experiences the 
residuals of a bilateral hamstring injury as a result of an 
injury which she incurred during a basketball game in 1998.  
See the Veteran's claim dated in December 2005, and the 
hearing transcript pg. 2.  After her injury, the Veteran 
claims that she has not sought additional treatment during 
service after 1999 as she was given running profiles, or she 
was placed on assignments where she could establish her own 
training regimen.  See the Veteran's substantive appeal (VA 
Form 9) dated in May 2008, and hearing transcript pges. 2, 4, 
5-8.  The Veteran has indicated that she now experiences 
chronic pain in her hamstrings, and that the residuals of her 
hamstring injuries have restricted her activities.  See the 
VA Form 9, and the hearing transcript pg. 8, respectively.  

The Veteran's contentions are to some extent corroborated by 
her service treatment records (STRs), which indicate 
complaints of and treatment for the Veteran's left hamstring 
during her service in August, October, and December 1998, and 
August 1999, along with a restricted activities profile in 
December 1998.  The Veteran's STRs also indicate a single 
incident of treatment of her right hamstring in October 1996.  
 
The Veteran was provided a VA medical examination in January 
2006.  At the time, the VA medical examiner noted that the 
Veteran had a history of hamstring injuries and recurrent 
pain, although the Veteran was noted as being asymptomatic at 
the time.  As such, this examination did not provide any 
diagnosis of a current condition for the Veteran.  Further, 
the VA examiner did not indicate whether any current 
condition was connected to the Veteran's in-service injuries.  
As the Veteran is competent to indicate experiencing pain and 
decreased activities due to her hamstrings, and the VA 
medical examination of record is inadequate to determine 
whether or not the Veteran may be service connected for the 
residuals of her hamstring injuries, a current VA orthopedic 
examination of both the left and right hamstrings is 
necessary to determine the nature and extent of any residuals 
of hamstring injuries which the Veteran currently 
experiences.  If such an examination determines that the 
Veteran is experiencing any current conditions related to her 
hamstrings, a competent medical opinion as to the etiology of 
such conditions is necessary.  Therefore, based on the 
evidence presented by the Veteran's case file, and the 
Court's decision in McLendon, supra, a VA orthopedic 
examination and opinion are needed to determine the nature 
and etiology of the Veteran's hamstring disorders.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should issue a statement of the 
case (SOC) to the Veteran addressing 
the Veteran's initial disability rating 
of 10 percent for left inguinal muscle 
strain.  The Veteran and her 
representative must be advised of the 
need to file a substantive appeal (VA 
Form 9, or equivalent) following the 
issuance of the SOC if the Veteran 
wishes to complete an appeal of that 
decision. 

2. 	Arrange for the Veteran to undergo 
a VA orthopedic examination, by an 
appropriate specialist, to determine 
the nature and etiology of the 
Veteran's current left and right 
hamstring disorders.  The Veteran is 
hereby advised that failure to report 
for her scheduled VA examination, 
without good cause, may have adverse 
consequences on these claims.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The specific results of any 
such tests should be set forth in the 
examination report.  

	The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  In 
particular, the examiner should 
acknowledge the Veteran's history of 
complaints of and treatment for the 
left hamstring during service in 
August, October, and December 1998, and 
August 1999, along with a restricted 
activities profile for the left 
hamstring in December 1998, and the 
incident of treatment of her right 
hamstring in October 1996.  

	If the examiner determines that the 
Veteran does have a current condition, 
then, based on any test results and a 
review of the claims file, the examiner 
should indicate whether it is at least 
as likely as not that any current 
hamstring disorders are the result of 
her military service.

	The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

3.	After completion of the above, the AOJ 
should readjudicate the Veteran's 
claims.  If the determination remains 
unfavorable to the Veteran, she and her 
representative should be provided with 
a supplemental statement of the case.  
The Veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

